department of the treasury internal_revenue_service washington d c date number release date cc dom it a plr-116126-98 uilc memorandum for from subject david l crawford chief cc dom it a notification of withdrawal of request_for_ruling legend taxpayer insurance_company x y year year dollar_figurea dollar_figureb dollar_figurec dollar_figured this memorandum and the attached materials are being forwarded to you in accordance with section of revproc_98_1 1998_1_cb_7 this document is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent facts taxpayer is an s_corporation and an import wholesaler of x in order to attract and retain quality executives taxpayer enters into termination compensation agreements tcas with selected key employees in year taxpayer entered into tcas with five key employees who are all officers of taxpayer the tcas provide that in the event the employee’s employment is terminated taxpayer will pay termination compensation equal to the amount of compensation plus annual bonus compensation amounts if any that is being paid to the employee prior to the termination_date payments will not be made if the key employee’s employment is terminated for any of the following reasons a b c d e death disability due to accident or sickness employee’s voluntary termination self-inflicted injuries or negligent or willful misconduct substance abuse dishonesty or fraud insubordination incompetence or inefficiency conflict of interest or breach of employment contract termination compensation will provide the employee with replacement wages during the period of unemployment limited to a maximum of two years if the employee finds new employment but at a lower salary taxpayer will pay replacement wages equal to the difference up to of the employees’ termination compensation between the new compensation and the former compensation_for the same two year period taxpayer will assist the employee in finding comparable new employment and will provide employment counseling thus for example taxpayer would be required to make compensation payments if a key employee’s employment were terminated due to taxpayer’s downsizing or as the result of a merger with another business also in year taxpayer purchased from insurance company1 a loss of income insurance loi policy on each employee who is a party to a tca the loi policy will reimburse taxpayer for an amount equal to its obligation to make termination compensation payments to a terminated employee loi policy claims are paid in accordance with provisions that are identical to the replacement wage provisions set forth in the tca the premiums_paid on the loi policies for each key_employee ranged in amount from dollar_figurea to dollar_figureb for one year of coverage and were due and payable on the policy effective date if taxpayer wishes to obtain coverage beyond the one year term it must purchase a new loi policy at the end of the previous policy period taxpayer is the policy owner and the beneficiary of the loi policies at the time it purchased the loi policies taxpayer also purchased from insurance_company a separate_return of premium rop rider for each loi policy the premiums_paid for the rop riders ranged from dollar_figurec to dollar_figured for a one year period of coverage the rop rider provides that if no claim is made under the loi policy during its one-year coverage period the rop rider will pay the taxpayer when the employee reaches age or after years whichever is greater an amount equal to of the loi premium premium return amount plus accrued earnings on the premium return amount from the date the rop rider becomes effective the amount of accrued earnings reflects the portfolio values on investments directed by insurance_company if the employee dies before reaching age or a period of years whichever is greater the premium return amount and the accrued earnings are forfeited for federal_income_tax purposes taxpayer deducted in year the loi policy premiums and the rop rider premiums that it paid to insurance_company in year taxpayer requested a ruling that both the loi premiums and the rop premiums are deductible under sec_162 of the internal_revenue_code as ordinary and necessary business_expenses taxpayer submitted additional information on date date and date insurance_company is an offshore entity located in y it is not authorized to do business in the united_states according to insurance company’s promotional materials however taxpayer may be able to direct the investment of the premiums after the first year to mutual funds or other investment vehicles with a higher potential rate of return insurance company’s promotional materials encourage investors to combine the rop rider with the purchase of guaranteed-issue annual renewable term life_insurance on the covered_employee as a means of insuring the value of the rop benefit against the risk that the employee will die before the maturity_date law and analysis sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during a taxable_year in carrying on any trade_or_business sec_1_162-1 of the income_tax regulations includes among deductible business_expenses insurance premiums against fire storm theft accident or similar losses there is no general definition of insurance for tax purposes it is a well- established principle however that all insurance contracts in order to qualify as such must involve the shifting of an economic risk of loss away from the insured and the distribution of that risk among the insurance company’s other policyholders in this case assuming that a covered termination occurs during the policy period the value of insurance company’s obligation to indemnify taxpayer for monthly compensation payments and employment counseling services provided to key employees could exceed the amount of the premium for the loi policy hence elements of risk shifting and risk distributing are present under the purported insurance transaction however we do not believe that a presence of some element of risk shifting and risk distributing necessarily means that the total payments made by taxpayer to insurance_company are for insurance coverage if the premium for the loi policy is disproportionately high relative to the risk of a covered termination event occurring during the policy period and if the amount that would be received on the maturity of the rop rider is essentially equivalent to the return that taxpayer would have earned if the premium were placed in an alternative investment arrangement such as with a bank a savings and loan or a mutual_fund then the principal purpose of the loi policy is not solely for insurance protection because the loi policy and rop rider premiums were not solely for insurance protection our tentative conclusion is that the premiums are not deductible as ordinary and necessary business_expenses under sec_162 if you concur with our tentative conclusion that the loi policy premium paid_by taxpayer or at least some portion of it represents a non-insurance payment the question arises as to how the arrangement should be treated for federal tax see united parcel service of america inc v commissioner tcmemo_1999_268 in ups the tax_court concluded that none of the amounts paid_by ups for insurance were deductible under sec_162 even though some theoretical risk had been transferred the court specifically discussed the vastly inflated price paid_by ups to its commercial insurer relative to the remote risk transferred the court also noted that the entire transaction was a tax motivated sham and that expenses_incurred in furtherance of a sham_transaction are not deductible purposes other than taxpayer being denied a deduction under sec_162 for the loi policy and rop rider premiums the program marketed and sold by insurance_company recommends that a potential investor purchase three types of insurance namely i the loi policy ii the rop rider and iii a guaranteed-issue annual term life_insurance_policy the three policies held in combination provide taxpayer with a risk-free investment of percent of the loi policy premium premium return amount along with a guaranteed return equal to accrued earnings on the premium return amount thus the program represents a single investment transaction for federal tax purposes and as such arguably constitutes a debt_instrument on which taxpayer must accrue and include in its gross_income any original_issue_discount or other imputed_interest income as required by the internal_revenue_code and income_tax regulations for example see sec_1_1272-1 sec_1_1275-4 and sec_1_1275-5 we note however that if there is no term life_insurance_policy to cover the risk of loss arising from the death of an insured employee prior to the rop rider payout then a significant contingency exists that may prevent the transaction from being treated as a debt_instrument for federal tax purposes in making this factual determination it is important to keep in mind that the term life_insurance policies may have been purchased by taxpayer or by the insured employees themselves or by another related_party based on our tentative conclusion that the loi policy and rop rider premiums were not deductible under sec_162 we informed taxpayer that we were tentatively adverse to their ruling_request we held a telephone conference with taxpayer and its representatives on date during the conference we raised a number of questions concerning the ruling_request first we asked taxpayer to provide information establishing that the premium for the loi policy represented an actuarially computed premium necessary to cover anticipated losses under the policy taking into account such factors as the key employees’ employment status taxpayer’s prospective earnings during the policy period and insurance company’s loss experience with similar policies we also asked taxpayer whether it had taken action to negate the risk that the premium it is unclear from taxpayer’s submissions whether term life_insurance was purchased on the lives of the covered employees in its submission dated date taxpayer represented that insurance_company did not issue any term life_insurance on taxpayer’s employees in its submission dated date taxpayer represented that taxpayer does not own nor maintain policies of life_insurance on the lives of any employees covered by the loi policies this information however does not preclude the possibility that taxpayer’s employees or another related_party may have purchased term life_insurance on the lives of taxpayer’s employees payments and accumulated investment earnings would not be recovered by purchasing annual term life_insurance coverage on the key employees in connection with the purported insurance transaction taxpayer’s preliminary response was that it had no intention of acquiring life_insurance coverage on the key employees however we believe that this response does not make economic sense and is at odds with the strategy outlined in insurance company’s promotional materials taxpayer did not respond to our questions and subsequently requested to withdraw its ruling_request because taxpayer withdrew its request after we had formed a tentatively adverse opinion we are forwarding this information to you for whatever action you deem appropriate we have discussed this ruling_request with the industry specialist for offshore compliance foreign trusts after reviewing the information attached please contact the industry specialist for further assistance if you have any questions regarding this memorandum please contact me at attachments
